IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                                         March 14, 2006 Session

                    REESE L. SMITH JR. v. STATE OF TENNESSEE

                    Direct Appeal from the Circuit Court for Robertson County
                            No. 03-0488       Michael R. Jones, Judge



                        No. M2005-01309-CCA-R3-PC1 - Filed June 28, 2006


The Defendant, Reese L. Smith Jr., was convicted of two counts of impersonating a licensed
professional, and the trial court sentenced him to concurrent sentences of two years for each count
to be served on probation. On appeal, the Defendant seemingly contends that the evidence is
insufficient to sustain his convictions. Finding that there exists no reversible error, we affirm the
judgments of the trial court.

       Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

ROBERT W. WEDEMEYER , J., delivered the opinion of the court, in which DAVID G. HAYES and JOHN
EVERETT WILLIAMS, JJ., joined.

Reese L. Smith, Jr., Springfield, Tennessee, Pro se.

Paul G. Summers, Attorney General and Reporter; Jennifer L. Bledsoe, Assistant Attorney General;
John W. Carney Jr., District Attorney General; Dent Morriss, Assistant District Attorney General,
for the Appellee, State of Tennessee.

                                                    OPINION
                                                     I. Facts

       This case arises from the Defendant’s actions while he was assisting other people facing
criminal charges. The Defendant was indicted for two counts of impersonating a licensed
professional, specifically a licensed private investigator. At the Defendant’s trial on these charges
where, against the strong advice of the trial court the Defendant represented himself, the following
evidence was presented: Donna Hancock testified that she is employed with the Department of
Commerce and Insurance for the State of Tennessee and that she is the Executive Director for the
Tennessee Private Investigation Polygraph Commission. Hancock said that there are approximately


         1
         W hile the Defendant filed a Petition for Post Conviction Relief, and the Clerk of this Court docketed the
appeal with a post-conviction number, we note that the appeal is actually a direct appeal.
fourteen hundred licensed private investigators working at approximately one thousand companies
providing investigation services in Tennessee. She identified and provided the Tennessee Private
Investigator’s Laws and Rules Booklet, which is a result of Tennessee Code Annotated section 62-
26-202 that regulates private investigators.

         Hancock testified that this statute defines an investigation company as “any person who
engages in the business or accepts employment to obtain or furnish information with reference to”
several listed items. One listed item was to “accept employment or obtain information regarding a
crime or wrongs done or threatened against the United States or any state or territory of the United
States” or “[t]he identity, habits, conduct, business occupation, honesty and integrity, credibility,
knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts, affiliations,
associations, transactions, acts, reputations, or character of any person.” Two other listed items
include locating or recovering lost or stolen property and attempting to determine the responsibility
of a fire. Hancock agreed that a private investigator is a person who performs one or more of these
services and that a licensed investigator must apply and meet certain standards and requirements.
She said that a licensed investigator must be twenty-one years of age, a citizen or resident alien of
the United States, take an examination for proficiency in the industry and knowledge of State laws
and rules, undergo a background check, and be affiliated with a licensed investigations company.
Hancock testified that the total fees required to become licensed are $350.00. She sated that the law
also requires that every licensee obtain six hours of continuing education acceptable to the
Commission each calendar year. Hancock testified that there is a nine member Tennessee Private
Investigation Commission that meets about every other month to hear issues involving private
investigators, including complaints against licensed private investigators and against individuals who
are involved in unlicensed investigating activity.

         Hancock testified that she conducted a thorough search of records contained in her
department and FAI Investigative Facts is not a licensed investigation company. She said that she
also conducted a thorough search of the departmental records and determined that Reese L. Smith
Jr., the Defendant, was not a licensed private investigator. She said that a complaint was filed
against the Defendant, which triggered her looking into whether he was licensed. She said that, after
she determined that he did not have a license, she sent the Defendant a letter directing him to cease
and desist operating as a private investigator. Hancock testified that, as of the morning of the trial,
neither FAI Investigative Facts nor the Defendant had become licensed.

        On cross-examination, Hancock said that she had not received any complaints from the
Nashville courts about the Defendant. Hancock testified that she had received one complaint against
the Defendant and that was filed by Chief Mike Wilhoite with the Springfield Police Department.
She said that she did not swear a warrant out against the Defendant because that was not part of her
job; rather she sent him a cease and desist letter. She testified that she never investigated whether
the Defendant had a business license because that is not part of her search. Hancock agreed that the
Defendant offered a response to the cease and desist letter.

       On redirect examination, Hancock identified the complaint from the Springfield Police


                                                 -2-
Department and attached to it was a copy of an identification card for “R.L. Smith, Special Agent
of FAI Investigative Facts” with the ID number 6525 listed. On re-cross examination, Hancock said
that she never asked the Defendant what the significance of the identification number 6525 was and
said that she was unaware that the Defendant had been sentenced to thirty years in prison in 1980.
She said that, had the Defendant applied for a license, she would have conducted a background
investigation on him and discovered this information.

         Laurie Pack testified that she is the office manager for the Springfield Police Department and
in this capacity she contacted the Defendant in April of 2003. She said that the Defendant requested
permission to look in one of the personnel files, and Pack informed him that he would have to talk
to the chief first. The Defendant presented her a card on which was written “Falsely Accused” and
the Defendant’s name. Pack agreed that she concluded that the Defendant was an investigator of
some sort. Pack gave the Defendant a form to fill out, and the Defendant said that he did not want
to provide some of the information. He said that he did not want to show her his driver’s license,
but he did finally show her his driver’s license. Pack said that the Defendant told her that he
interviews people and that he records those interviews and then asked her if Chief Wilhoite would
be interested if he came across anything that the police department had done wrong. Pack told him
that the chief might be interested but that she could not speak for Chief Wilhoite. Pack testified that
the Defendant told her that if he came across any reprimands or suspensions in the personnel files
that he would want copies of those. On cross-examination, Pack said that the Defendant never told
her that he was an investigator. She said that the Defendant did tell her that he was looking in the
personnel files because he had a client.

        Chief Mike Wilhoite testified that he is the Chief of Police for the City of Springfield and
that, during the week of April 7, 2003, he met the Defendant. Chief Wilhoite said that the Defendant
told him that he wanted to look at personnel records for the officers, and the chief asked him if he
was with any sort of firm or business. The Defendant said that he was with FAI and that he wanted
to look at some of the personnel files because he had been falsely accused and was working on the
cases of other people who had also been falsely accused. The chief told the Defendant that as long
as the Defendant abided by the Tennessee Code Annotated he could look at the personnel files.

         Chief Wilhoite testified that the Defendant had with him a leather case that had FAI business
card agent and a number on one side and what appeared to be a military I.D. on the other side. The
chief said that he asked the Defendant if he was working for an attorney or on his own as some type
of investigator, and the Defendant said that he was out working on his own. Chief Wilhoite gave
the Defendant a document that must be filled out in order to obtain personnel files, and he agreed
that the Defendant was reluctant to give his home address or telephone number. The chief testified
that the Defendant filled out the form on April 7th but did not take the personnel file until April the
11th. Chief Wilhoite said that the Defendant also provided a post office box address when he filed
out the form on April 7th, and, before the Defendant returned on April 11th, the chief learned that
the Defendant lived on Maple Street. He asked the Defendant about this when the Defendant
returned on the 11th, and the Defendant said that he was reluctant to give his correct address because
of the line of work in which he was involved. The chief noticed that the Defendant was carrying a


                                                 -3-
pair of handcuffs in his pants like a detective. From all of these actions, the chief concluded that the
Defendant was holding himself out as an investigator. The chief said that he takes complaints
against his officers very seriously, and he takes actions on those complaints. He agreed that it is not
uncommon to suspend an officer in response to those complaints.

         On cross-examination, the chief indicated that he did not file a warrant against the Defendant
and have him arrested. Chief Wilhoite said that he received two complaints against the Defendant.
He said that the Defendant never told him that he was an investigator. The chief also explained that
he filled out a complaint against the Defendant in which he said that the Defendant’s I.D. card listed
the name “investigative facts,” but he later learned that the Defendant’s I.D. card actually said
“investitive facts.” The chief also agreed that the complaint alluded to a problem between the
Defendant and Judge Fagan, and the chief said that this allusion was based upon rumor.

        William Watkins, a lieutenant with the Springfield Police Department, said that he is the
supervisor of the criminal investigation and narcotics divisions and that he supervises five officers.
He agreed that he met the Defendant in April of 2003 when the Defendant came into his office
inquiring about Jeffery Farmer’s arrest by one of Lieutenant Watkins’s detectives. The Defendant
told the lieutenant that he was hired by the Farmer family to look into the case and explained that
he worked for a company, Falsely Accused Investigative Services, that he had taken over from
another gentleman who had passed away. Lieutenant Watkins said that the Defendant told him that
he was previously paid to be an investigator and that he was now the owner and operator of the
business. On cross-examination, the lieutenant said that he did not file a warrant against the
Defendant. Lieutenant Watkins maintained that the Defendant told him that he was an investigator.

         Robert Murray, a sergeant with the Springfield Police Department, testified that he saw the
Defendant when he was on or near a Springfield housing authority property near a building
belonging to the Federal Housing Authority. Sergeant Murray said that there were several people
there, and his orders were to not allow them to congregate or cause a disturbance on or about the
housing authority property. The sergeant said that the Defendant was wearing a gold badge
displayed in his left breast area, maybe on a pocket. Sergeant Murray asked the Defendant who he
was and described the Defendant as “evasive” about who he was and who he was with. The officer
asked the Defendant about the badge because he was unsure whether the Defendant was there in an
official capacity. Sergeant Murray said that the Defendant attempted to hide his badge, but he saw
words to the affect of “wrongfully accused” written on the badge. The Defendant told the officer
that he was conducting an investigation and referenced certain officers in the department.

         On cross-examination, Sergeant Murray said that he wrote a memo about the incident on
October 17, 2000. The officer said that the Defendant told him that he was there to investigate a
matter, and the officer inferred that the Defendant was an investigator. The officer said that he did
not file a warrant against the Defendant, and he did not testify about this case before the Grand Jury.

      Rita Heatherly, a sergeant with the Robertson County Sheriff’s Department, testified that she
was working at the Robertson County jail in May of 2003 when the Defendant came into the jail to


                                                  -4-
see Jeffery Farmer, an inmate. Sergeant Heatherly said that the Defendant presented himself as an
investigator working on Farmer’s case. The sergeant told the Defendant that, because he was not
an attorney, he had to call to make an appointment and that the Defendant had not called to schedule
an appointment. The Defendant told her that he had been to the jail before to see Farmer and that
the jail administrator, Lieutenant Jones, would not care if he visited Farmer. Sergeant Heatherly
called Lieutenant Jones, and the lieutenant said that the Defendant had not verified his appointment
with the lieutenant. Sergeant Heatherly testified that the Defendant also told her that his visit had
been approved by the Sheriff and the Chief, which she later learned was untrue. Further, the
Defendant told her that he was there to investigate because he was going to court.

         Sergeant Heatherly said that the Defendant showed her a Tennessee Identification and a
business card. She said that she never permitted the Defendant to see Farmer because Lieutenant
Jones instructed her to tell the Defendant to return the following Monday at 9:00 a.m. The sergeant
testified that, based on his observation, the Defendant held himself out to be a licensed investigator.
On cross-examination, the sergeant said that, when an inmate has a visitor, the visitor must provide
identification, which is held by the officers until the visitor leaves. Sergeant Heatherly said that
Lieutenant Jones and Sheriff Bollinger told her to file a warrant against the Defendant, and she did
so the following Monday. On redirect examination, Sergeant Heatherly identified the warrant that
she took out against the Defendant. She noted that she swore to it on May 5th, the day after the
Defendant had come to the jail. The sergeant said that she ran the Defendant’s record and discovered
outstanding charges from Nashville and brought this to the attention of her supervisor. Sergeant
Heatherly said that she determined that there was an arrest warrant charging the Defendant with
impersonation of a licensed professional that was served on the Defendant on January 9, 2004.
These charges were brought against the Defendant by the Springfield Police Department.

        James H. Taylor testified on the Defendant’s behalf that he asked the Defendant to talk to
Taylor’s attorney when Taylor was having a legal problem. He said that the Defendant never told
him that he was an investigator. On cross-examination, Taylor agreed that he was the Defendant’s
father-in-law.

        Michael Farmer testified that he had heard of the Defendant through literature, and he
contacted the Defendant to assist him with Farmer’s brother’s case. He said that he wanted the
Defendant to find out what his brother was accused of because his brother’s attorney would not tell
him. Farmer said that his church asked the Defendant to preach one Sunday, and Farmer knew the
Defendant was a minister. Farmer said that the Defendant never told him that he was an investigator
or with the police. Farmer stated that the Defendant did visit Farmer’s brother in jail twice, once to
obtain documents that Farmer could not get otherwise. Farmer said that he was with the Defendant
when the Defendant interviewed witnesses, and the Defendant never told the witnesses that he was
an investigator. On cross-examination, Farmer admitted that, after the Defendant’s help, his brother
pleaded guilty to facilitation of aggravated burglary. On redirect examination, Farmer said that the
Defendant retrieved information proving that Farmer’s brother was innocent, and that was the
information that the Defendant was trying to leave at the jail when he was arrested.



                                                 -5-
        Darryl Scott testified that the Defendant approached him about a case involving a man named
Morris, but the Defendant never identified himself as an investigator. He also said that he was never
interviewed about this case by anyone from the District Attorney’s office, the police department, or
the Sheriff’s office. On cross-examination, Scott testified that the Defendant came and asked him
questions about a case that he was involved with, asking him questions about what he knew. Scott
agreed that the Defendant was collecting information like an investigator would collect information.
On redirect examination, Scott testified that the Defendant was not wearing a suit when he
interviewed him, and he was not dressed professionally. He said that the Defendant appeared as an
“ordinary person.” On re-cross examination, Scott said that the Defendant was asking him about a
detective with the Springfield Police Department and about a piece of paper that Scott signed. Scott
agreed that the Defendant questioned him about something to do with a crime, specifically a
burglary.

       Troy Dwayne Chatman testified that he had an unemployment meeting at the Metro Center,
and the Defendant went with him because Chatman’s grandmother, who is also the Defendant’s
mother-in-law, asked the Defendant to go in case Chatman did not understand what was said at the
meeting. Chatman said that, while he was at the meeting, Chatman never spoke with Chief Wilhoite
or with any of his officers, and he never told anyone that the Defendant was an investigator.
Chatman said that the Defendant did not go with him as an investigator.

        James Johnson, Sr., testified that, on October 17, 2000, the Defendant came and met him at
his home, and the two went to another location where they were talking to the police. Johnson said
that the police had run some children off of a grassy area where the children were playing, and
Johnson and the Defendant were talking to the police officers about where the children had to play.
Johnson said that the Defendant never told him that he was an investigator and never approached the
police officers as an investigator. Johnson testified that an officer, Officer Murry, came up to the
scene also and was acting as an “aggressor” wanting to know who the Defendant was. Johnson told
the jury that both he and the Defendant are ministers. Johnson said that he had not been interviewed
by the police or the District Attorney’s office with respect to this case. On cross-examination,
Johnson said that he did not remember whether the Defendant wore a badge when he came to his
home.

        Latisha Quarles testified that she has known the Defendant for three years and that she has
asked for his assistance on two or three occasions. She said that she had been to court twice and that
the first time was because her truck had been stolen. Quarles recalled that she asked for the
Defendant’s assistance because she was unsatisfied with the police investigation, and the Defendant
called some of his friends in the Metro Police Department, and they found her truck. Quarles said
that the Defendant never approached her as an investigator, and the Defendant was never asked to
leave the courtroom when he was there with her. Quarles said that the second time that she was in
court and asked for the Defendant’s assistance was on a harassment charge. She asked the Defendant
to get her a bail bondsman, and the Defendant found one for her. Quarles recalled that she gave the
Defendant power of attorney, and after he talked to the woman who brought the harassment suit the
woman dropped the charges. Quarles said that she has asked for the Defendant’s help a third time


                                                 -6-
because she never received restitution from when her truck was stolen, and the man who stole it is
out of jail and working at the dealership where she bought the truck.

        On cross-examination, Quarles agreed that the Defendant helped her get her truck back and
that he helped her in a criminal matter. He also helped her when she was charged with harassment,
a criminal charge. The Defendant went to the person who had accused her of harassment and, after
talking with her, got her to drop the charge. On redirect examination, Quarles agreed that she went
to the Defendant for help because she did not understand what to do in her situation. She said that
she gave him power of attorney.

        Gloria Smith, the Defendant’s wife, testified that she met the Defendant in 2000 and that he
told her that he helped the public by assisting them in putting their cases together and making sure
that their rights “are used in a correct way.” Smith testified that the Defendant never said that he was
an investigator, and he helped at least three or four of her friends. In one instance, the Defendant
helped Smith’s friend’s sister, who was going to prison for attempted murder. She said that he
helped her as a friend and assisted her lawyer, but he was not acting as a lawyer or an investigator.
Smith said that the girl’s case was dismissed.

         Jeffery Farmer testified that he was incarcerated in April and that the Defendant had come
to see him twice, and the Defendant left both times without being arrested. The Defendant planned
to bring him documents the third time that the Defendant planned to come and see him. Farmer said
that his brother approached the Defendant to help Farmer. Farmer said that the Defendant never told
him that he was an investigator. On cross-examination, Farmer said that he had pleaded guilty and
received some rehabilitative treatment.

         Lieutenant Gerald Jones testified that he is married to the Defendant’s wife’s cousin. He said
that he never met the Defendant, and he did not know of the Defendant until after the Defendant was
arrested. Lieutenant Jones said that he knew that the Defendant was “supposed to be” a minister.
The lieutenant then identified the Defendant’s preaching license. On cross-examination, Lieutenant
Jones said that, at the time of the Defendant’s arrest, there were 150 to 170 inmates in the Robertson
County jail. The lieutenant said that he did not know the Defendant at the time of the Defendant’s
arrest, and he did not know that the Defendant had married his wife’s cousin.

        Based upon this evidence, the jury convicted the Defendant of two counts of impersonating
a licensed professional.

                                             II. Analysis

        Although it is not clear, it appears on appeal that the Defendant is challenging the sufficiency
of the convicting evidence. His brief contains no citations to the record and no citations to any legal
authority to support his contention. Further, he fails to provide any argument to support his
contention that the evidence is insufficient to sustain his conviction. Because the Defendant’s brief,
and reply brief, are devoid of any of the required citations and argument, he has risked waiver. See
Tenn. Ct. Crim. App. R. 10(b) (Issues which are not supported by argument, citation to authorities

                                                  -7-
or appropriate references to the record will be treated as waived in this court.”). In the interest of
justice, we will review the issue on its merits.


        When an accused challenges the sufficiency of the evidence, this Court’s standard of review
is whether, after considering the evidence in the light most favorable to the State, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt. Tenn. R.
App. P. 13(e); State v. Goodwin, 143 S.W.3d 771, 775 (Tenn. 2004) (citing State v. Reid, 91 S.W.3d
247, 276 (Tenn. 2002)). This rule applies to findings of guilt based upon direct evidence,
circumstantial evidence, or a combination of both direct and circumstantial evidence. State v.
Pendergrass, 13 S.W.3d 389, 392-93 (Tenn. Crim. App. 1999).

        In determining the sufficiency of the evidence, this Court should not re-weigh or re-evaluate
the evidence. State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Nor may this
Court substitute its inferences for those drawn by the trier of fact from the evidence. State v. Buggs,
995 S.W.2d 102, 105 (Tenn. 1999); Liakas v. State, 286 S.W.2d 856, 859 (Tenn. 1956). Questions
concerning the credibility of the witnesses, the weight and value of the evidence, and all factual
issues raised by the evidence are resolved by the trier of fact. Liakas, 286 S.W.2d at 859. “A guilty
verdict by the jury, approved by the trial judge, accredits the testimony of the witnesses for the State
and resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476
(Tenn. 1973). Our Supreme Court stated the rationale for this rule:

       This well-settled rule rests on a sound foundation. The trial judge and the jury see
       the witnesses face to face, hear their testimony and observe their demeanor on the
       stand. Thus the trial judge and jury are the primary instrumentality of justice to
       determine the weight and credibility to be given to the testimony of witnesses. In the
       trial forum alone is there human atmosphere and the totality of the evidence cannot
       be reproduced with a written record in this Court.

Bolin v. State, 405 S.W.2d 768, 771 (1966) (citing Caroll v. State, 370 S.W.2d 523 (1963)). This
Court must afford the State of Tennessee the strongest legitimate view of the evidence contained in
the record, as well as all reasonable inferences which may be drawn from the evidence. Goodwin,
143 S.W.3d at 775 (citing State v. Smith, 24 S.W.3d 274, 279 (Tenn. 2000)). Because a verdict of
guilt against a defendant removes the presumption of innocence and raises a presumption of guilt,
the convicted criminal defendant bears the burden of showing that the evidence was legally
insufficient to sustain a guilty verdict. Id.; see State v. Carruthers, 35 S.W.3d 516, 557-58 (Tenn.
2000).

        Tennessee Code Annotated section 66-26-207 (1997) requires that a private investigator must
be licensed and delineates the requirements for a license. Any person acting as a private investigator
alone or with a company is defined as an “[i]nvestigations company.” Tenn. Code Ann. § 62-26-
202(6) (1997). Further, and:

       “Investigations company” means any person who engages in the business or accepts

                                                  -8-
        employment to obtain or furnish information with reference to:
        (A) Crime or wrongs done or threatened against . . . any state . . . .;
        (B) The identity, habits, conduct, business, occupation, honesty, integrity, credibility,
        knowledge, trustworthiness, efficiency, loyalty, activity, movement, whereabouts,
        affiliations, associations, transactions, acts, reputations or character of any person;

                ....

                (E) The securing of evidence to be used before any court, board, commission,
        officer or investigating committee;

Tenn. Code Ann. § 62-26-202(6)(A), (B) & (E).

        Tennessee Code Annotated section 39-16-302 (2003) makes it a crime to impersonate a
licensed professional. It states, “It is unlawful for any person who is not licensed to do so, to practice
or pretend to be licensed to practice a profession or which a license certifying the qualifications of
such licensee to practice the profession is required.” Tenn. Code Ann. § 39-16-302(a). In order to
obtain a conviction pursuant to that statute, the State must prove beyond a reasonable doubt that a
defendant: (1) practiced or pretended to be a licensed to practice as a private investigator; (2) that
private investigation is a profession in the State of Tennessee requiring a license certifying the
qualifications of such licensee to practice; (3) that the defendant was not licensed to practice in the
profession of private investigation in the State of Tennessee; and (4) that the defendant acted either
intentionally, knowingly, or recklessly. See T.P.I. – Crim. 24.03 (6th ed. 2005). “Recklessly” means
that a person acts recklessly with respect to circumstances surrounding the conduct when the person
is aware of but consciously disregards a substantial and unjustifiable risk that the circumstances exist
or the result will occur. Tenn. Code Ann. § 39-11-301(c) (2003).

        In the case under submission, we conclude that when viewed in the light most favorable to
the State the evidence proves all of the necessary elements of this offense for both of the Defendant’s
convictions. The evidence proved that a private investigator is a person who must be licensed in the
State of Tennessee to accept employment or obtain information regarding a crime or wrongs done
and also licensed to accept employment or obtain information about the identity, habits, credibility,
knowledge, trustworthiness, activity, movement, reputations, or character of any person. Further,
the evidence proved that the Defendant was not licensed as a private investigator, but he carried an
identification card listing his name and title as a “Special Agent of FAI Investigative Facts” and an
identification number. The Defendant requested permission to look at the personnel files of one of
the officers of the Springfield Police Department, and he presented his identification card. The
Defendant said that he interviews people and records the interviews and then asked if Chief Wilhoite
would be interested in information about anything that the police had done wrong. The Defendant,
who was carrying a pair of handcuffs, told Chief Wilhoite that he was with FAI and wanted to look
at the personnel files because he was working on the cases of other people who had been falsely
accused. The Defendant told another Springfield Police Department officer that he was inquiring
about Jeffery Farmer’s arrest because he was hired by the Farmer family to look into the case. He
said that he worked for Falsely Accused Investigative Services, a company that he took over from

                                                   -9-
someone who had passed away. He said that he had previously been paid to be an investigator and
was now the owner of the company. This evidence clearly shows that the Defendant engaged in the
practice of private investigation, as defined by statute, and that he acted, at the very least, recklessly
with respect to his behavior.

         Further, as to the second count of impersonating a licensed professional, the evidence proved
that the Defendant went to the Robertson County jail to see Jeffery Farmer, who was an inmate. The
Defendant presented himself as an investigator and said that he was there to investigate because he
was going to court. Michael Farmer, the inmates brother, testified that he contacted the Defendant
to assist him with his brother’s case and that the Defendant visited his brother in jail twice. This
evidence proves that the Defendant engaged in the practice of private investigation, as defined by
statute, and that he acted, at the very least, recklessly with respect to his behavior. The Defendant
is not entitled to relief on this issue.


                                            III. Conclusion

        In accordance with the foregoing authorities and reasoning, the judgments of the trial court
are affirmed.


                                                         ____________________________________
                                                         ROBERT W. WEDEMEYER, JUDGE




                                                  -10-